Exhibit 10.2

 

LOAN AND SECURITY MODIFICATION AGREEMENT

 

This Loan and Security Modification Agreement (this “Amendment”), is entered
into as of February 7, 2019, by and among (i) CAREKINESIS, INC., a Delaware
corporation (“CareKinesis”), TABULA RASA HEALTHCARE, INC., a Delaware
corporation (“Parent”), CAREVENTIONS, INC., a Delaware corporation
(“Careventions”), CAPSTONE PERFORMANCE SYSTEMS, LLC, a Delaware limited
liability company (“Capstone”), J. A. ROBERTSON, INC., a California corporation
(“Robertson”), MEDLIANCE LLC, an Arizona limited liability company
(“Medliance”), CK SOLUTIONS, LLC, a Delaware limited liability company (“CK
Solutions”), TRSHC HOLDINGS, LLC, a Delaware limited liability company
(“TRSHC”), SINFONIARX, INC., an Arizona corporation (“SinfoniaRX”), TRHC MEC
HOLDINGS, LLC, a Delaware limited liability company (“TRHC”), MEDITURE LLC, a
Minnesota limited liability company (“Mediture”), ECLUSIVE L.L.C., a Minnesota
limited liability company (“eClusive”), COGNIFY, LLC, a Delaware limited
liability company (“Cognify”), and TRHC DM HOLDINGS, LLC, a Delaware limited
liability company (“TRHC DM”; Parent, CareKinesis, Careventions, Capstone,
Robertson, Medliance, CK Solutions, TRSHC, SinfoniaRX, TRHC, Mediture, 
eClusive, Cognify and TRHC DM are each referred to herein as a “Borrower”, and
collectively, as the “Borrowers”), (ii) the several banks and other financial
institutions or entities party hereto (each a “Lender” and, collectively, the
“Lenders”), and (iii) WESTERN ALLIANCE BANK, an Arizona corporation (“Bank”), as
a Lender and as administrative agent and collateral agent for the Lenders (in
such capacities, the “Administrative Agent”).

 

1.                                      DESCRIPTION OF EXISTING INDEBTEDNESS: 
Among other indebtedness which may be owing by the Borrowers to Bank, the
Borrowers are indebted to Bank pursuant to, among other documents, an Amended
and Restated Loan and Security Agreement, dated September 6, 2017 by and among
the Borrowers, the Lenders and the Administrative Agent as may be amended from
time to time (as amended, the “Loan and Security Agreement”).  Capitalized terms
used without definition herein shall have the meanings assigned to them in the
Loan and Security Agreement.

 

The Loan and Security Agreement and any and all other documents executed by the
Borrowers in favor of the Lenders and/or the Administrative Agent shall be
hereinafter referred to as the “Existing Documents.”

 

2.                                      DESCRIPTION OF CHANGE IN TERMS.

 

A.                                    Modification(s) to Loan and Security
Agreement:

 

1)                                     The following defined terms in
Section 1.1 of the Loan and Security Agreement are hereby amended and restated
in their entirety as follows:

 

“Permitted Investment” means:

 

(a)                                 Investments existing on the Closing Date
disclosed in the Schedule;

 

(b)                                 Investments by any Borrower and its
Subsidiaries in any Subsidiary that is a co-borrower hereunder;

 

(c)                                  Investments by any Borrower and its
Subsidiaries in any Subsidiary that is a not a co-borrower hereunder in the
aggregate amount not to exceed $500,000 without Administrative Agent’s prior
written consent;

 

(d)                                 (i) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one (1) year from the date of acquisition thereof,
(ii) commercial paper maturing no more than one (1) year from the date of
creation thereof and currently having rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (iii) certificates
of deposit maturing no more than one (1) year from the date of investment
therein issued by Bank, and (iv) Bank’s money market accounts;

 

(e)                                  the 2019 Permitted Bond Hedge Transaction
by Parent; and

 

--------------------------------------------------------------------------------



 

(f)                                   Permitted Acquisitions.

 

“Subordinated Debt” means (i) any debt incurred by Borrowers that is
subordinated to the debt owing by Borrowers to the Lenders on terms reasonably
acceptable to Administrative Agent (and identified as being such by Borrowers
and Administrative Agent), pursuant to a subordination agreement in form and
substance reasonably satisfactory to Administrative Agent, and (ii) and the 2019
Convertible Senior Subordinated Notes Indebtedness for so long as the same
remains subject to the subordination provisions provided in the 2019 Convertible
Senior Subordinated Notes Indenture.

 

2)                                     The following defined terms are hereby
added to Section 1.1 of the Loan and Security Agreement in alphabetical order
therein:

 

“2019 Convertible Senior Subordinated Notes Indebtedness” means unsecured
Indebtedness of Parent, incurred in or about February 2019, in an aggregate
principal amount of up to Three Hundred Twenty Five Million Dollars
($325,000,000) pursuant to the 2019 Convertible Senior Subordinated Notes
Indenture, that is subordinated, pursuant to terms that are consistent in all
material respects with the Preliminary Offering Memorandum, in right of payment
to the Obligations under this Agreement and is convertible into shares of common
stock of Parent (or other securities or property following a merger event,
reclassification or other change of the common stock of Parent), cash or a
combination thereof (such amount of cash determined by reference to the price of
Parent’s common stock or such other securities or property), and cash in lieu of
fractional shares of common stock of Parent.

 

“2019 Convertible Senior Subordinated Notes Indenture” means, collectively, that
certain indenture and first supplemental indenture thereto dated on or before
February 15, 2019, as amended from time to time, by and between Parent, U.S.
Bank National Association, all applicable provisions of which are consistent in
all material respects with the Preliminary Offering Memorandum.

 

“2019 Permitted Bond Hedge Transaction” means those certain bond hedge, call or
capped option relating to Parent’s common stock (or other securities or property
following a merger event, reclassification or other change of the common stock
of Parent) purchased by Parent in connection with the issuance of the 2019
Convertible Senior Subordinated Notes Indebtedness and settled in common stock
of Parent (or such other securities or property), cash or a combination thereof
(such amount of cash determined by reference to the price of Parent’s common
stock or such other securities or property), and cash in lieu of fractional
shares of common stock of Parent, provided that the purchase price for such 2019
Permitted Bond Hedge Transaction, less the proceeds received by Parent from the
sale of any related 2019 Permitted Warrant Transaction, does not exceed the net
proceeds received by Parent from the sale of such 2019 Convertible Senior
Subordinated Notes Indebtedness issued in connection with the 2019 Permitted
Bond Hedge Transaction.

 

“2019 Permitted Warrant Transaction” means those certain call option, warrant or
right to purchase relating to Parent’s common stock (or other securities or
property following a merger event, reclassification or other change of the
common stock of Parent) and/or cash (in an amount determined by reference to the
price of such common stock) sold by Parent substantially concurrently with any
purchase by Parent of the 2019 Permitted Bond Hedge Transaction.

 

“Preliminary Offering Memorandum” means that certain Preliminary Offering
Memorandum prepared by Parent with respect to the 2019 Convertible Senior
Subordinated Notes Indebtedness, the 2019 Permitted Bond Hedge Transaction, the
2019 Permitted Warrant Transaction and the other transactions contemplated
thereby, and delivered to Administrative Agent on February 7, 2019.

 

3)                                     Section 7.4 of the Loan and Security
Agreement is hereby amended and restated in its entirety as follows:

 

“7.4                         Indebtedness.  Create, incur, assume or be or
remain liable with respect to any Indebtedness, or permit any Subsidiary so to
do, other than Permitted Indebtedness, or prepay any Indebtedness or take any
actions which impose on Borrower an obligation to prepay any Indebtedness,
except the Obligations to the Lenders, and, so long as an Event of Default has
not occurred and is continuing, the following payments may be made:
(i) regularly scheduled semi-annual interest payments, any payments of

 

--------------------------------------------------------------------------------



 

cash in lieu of fractional shares of common stock of Parent, and any delivery of
shares of common stock of Parent due upon conversion in each case under the 2019
Convertible Senior Subordinated Notes Indebtedness to the extent permitted under
the 2019 Convertible Senior Subordinated Notes Indenture, and (ii) (A) if no
Advances are outstanding, payment or prepayment (including, for the avoidance of
doubt, cash amounts due upon conversion) of the 2019 Convertible Senior
Subordinated Notes Indebtedness to the extent permitted under the 2019
Convertible Senior Subordinated Notes Indenture, or (B) if Advances are
outstanding, payment or prepayment (including, for the avoidance of doubt, cash
amounts due upon conversion) of the 2019 Convertible Senior Subordinated Notes
Indebtedness to the extent permitted under the 2019 Convertible Senior
Subordinated Notes Indenture so long as such prepayments (other than cash in
lieu of fractional shares of common stock of Parent) are fully funded with new
cash proceeds received by Parent from the sale and issuance of its capital stock
or Subordinated Debt.”

 

4)                                     Section 7.6 of the Loan and Security
Agreement is hereby amended and restated in its entirety as follows:

 

“7.6                         Distributions.  Pay any dividends or make any other
distribution or payment on account of or in redemption, retirement or purchase
of any capital stock, or permit any of its Subsidiaries to do so, except that
(i) Parent may repurchase the stock of former employees pursuant to stock
repurchase agreements as long as an Event of Default does not exist prior to
such repurchase or would not exist after giving effect to such repurchase;
(ii) Subsidiaries may pay any dividend or make any other distribution to its
equityholders; (iii) Parent may redeem shares of its (a) preferred stock to the
extent it is required to do so under its certificate of incorporation (as in
effect on the Closing Date), and (b) common stock up to an aggregate amount of
$5,000,000, so long as (x) at the time of any such repurchase, an Event of
Default has not occurred and is continuing, and (y) such redemptions are fully
funded with new cash proceeds received by Parent from the sale and issuance of
its capital stock; (iv) Parent may pay the premium in respect of any 2019
Permitted Bond Hedge Transaction and receive shares of Parent’s common stock
upon exercise of any 2019 Permitted Bond Hedge Transaction; and (v) Parent may
make any payments of cash in lieu of fractional shares of common stock of Parent
required by the terms of any 2019 Permitted Warrant Transaction.

 

5)                                     Section 8.6 of the Loan and Security
Agreement is hereby amended and restated in its entirety as follows:

 

“8.6                         Other Agreements.  If there is a default or other
failure to perform in any agreement to which a Borrower is a party or by which
it is bound resulting in a right by a third party or parties, whether or not
exercised, to accelerate the maturity of any Indebtedness in an amount in excess
of Five Hundred Thousand Dollars ($500,000) or which could have a Material
Adverse Effect; provided that this Section 8.6 shall not apply to (x) any event
that permits conversion of the 2019 Convertible Senior Subordinated Notes
Indebtedness that is not the result of a breach or default by a Group Member of
the terms of an agreement governing such 2019 Convertible Senior Subordinated
Notes Indebtedness, including without limitation the 2019 Convertible Senior
Subordinated Notes Indenture, or (y) any conversion of 2019 Convertible Senior
Subordinated Notes Indebtedness that is not the result of a breach or default by
a Group Member of the terms of an agreement governing such 2019 Convertible
Senior Subordinated Notes Indebtedness.”

 

6)                                     Section 8 of the Loan and Security
Agreement is hereby amended to add the following Section 8.11 immediately
following Section 8.10 therein:

 

“8.11                  2019 Convertible Senior Subordinated Notes Indenture.
There is a default or an event of default under the 2019 Convertible Senior
Subordinated Notes Indenture, or any subordination provisions under the 2019
Convertible Senior Subordinated Notes Indenture shall for any reason be revoked,
invalidated, otherwise deemed not to be effective or in full force and effect
with respect to the Obligations, any Person shall be in breach of the
subordination provisions of the Indenture or contest in any manner the validity
or enforceability thereof or deny that the Obligations constitute “credit
facility indebtedness” thereunder, or the Obligations shall for any reason be
subordinated or shall not have the priority as “credit facility indebtedness”
under the 2019 Convertible Senior Subordinated Notes Indenture.”

 

--------------------------------------------------------------------------------



 

3.                                      CONSISTENT CHANGES.  The Existing
Documents are each hereby amended wherever necessary to reflect the changes
described above.

 

4.                                      PAYMENT OF MODIFICATION FEE.  Borrower
shall pay Bank a fully earned and non-refundable modification fee in the amount
of $20,000.00 (“Modification Fee”), plus all reasonable out-of-pocket expenses.

 

5.                                      NO DEFENSES OF THE BORROWERS/GENERAL
RELEASE.  Each Borrower agrees that, as of this date, it has no defenses against
the obligations to pay any amounts under the Existing Documents.  Each Borrower
(each, a “Releasing Party”) acknowledges that the Lenders and the Administrative
Agent would not enter into this Amendment without Releasing Party’s assurance
that it has no claims against the Lenders and the Administrative Agent or any of
the Lenders’ and the Administrative Agent’s officers, directors, employees or
agents.  Except for the obligations arising hereafter under this Amendment, each
Releasing Party releases the Lenders and the Administrative Agent, and each of
the Lenders’ and the Administrative Agent’s officers, directors and employees
from any known or unknown claims that Releasing Party now has against any Lender
and/or the Administrative Agent of any nature, including any claims that
Releasing Party, its successors, counsel, and advisors may in the future
discover they would have now had if they had known facts not now known to them,
whether founded in contract, in tort or pursuant to any other theory of
liability, including but not limited to any claims arising out of or related to
the Loan and Security Agreement or the transactions contemplated thereby.  Each
Releasing Party waives the provisions of California Civil Code section 1542,
which states:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest.  The provisions, waivers and releases of this section
shall inure to the benefit of the Lenders and the Administrative Agent and their
respective agents, employees, officers, directors, assigns and successors in
interest.  The provisions of this section shall survive payment in full of the
Obligations, full performance of all the terms of this Amendment and the Loan
and Security Agreement, and/or any Lender’s and/or the Administrative Agent’s
actions to exercise any remedy available under the Loan and Security Agreement
or otherwise.

 

6.                                      CONTINUING VALIDITY.  Each Borrower
understands and agrees that in modifying the Existing Documents, the Lenders and
the Administrative Agent are relying upon such Borrower’s representations,
warranties, and agreements, as set forth in the Existing Documents.  Except as
expressly modified pursuant to this Amendment, the terms of the Existing
Documents remain unchanged and in full force and effect.  The Lenders’ and the
Administrative Agent’s agreement to modifications to the Existing Documents
pursuant to this Amendment in no way shall obligate any Lender and/or the
Administrative Agent to make any future modifications to the Existing
Documents.  Nothing in this Amendment shall constitute a satisfaction of the
Obligations.  It is the intention of the Lenders, the Administrative Agent and
the Borrowers to retain as liable parties all makers and endorsers of Existing
Documents, unless the party is expressly released by the Lenders and the
Administrative Agent in writing.  No maker, endorser, or guarantor will be
released by virtue of this Amendment.  The terms of this paragraph apply not
only to this Amendment, but also to any subsequent loan and security
modification agreements.

 

7.                                      CONDITIONS.  The effectiveness of this
Loan and Security Modification Agreement is conditioned upon payment of the
Modification Fee.

 

8.                                      NOTICE OF FINAL AGREEMENT.  BY SIGNING
THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES THAT:  (A) THIS WRITTEN AGREEMENT
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES, (B) THERE ARE NO UNWRITTEN
ORAL AGREEMENTS BETWEEN THE PARTIES, AND (C) THIS WRITTEN AGREEMENT MAY NOT BE
CONTRADICTED BY EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

 

--------------------------------------------------------------------------------



 

9.                                      COUNTERSIGNATURE.  This Amendment shall
become effective only when executed by the Lenders, the Administrative Agent and
the Borrowers.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

 

BORROWERS:

 

 

 

TABULA RASA HEALTHCARE, INC.

 

 

 

 

By:

/s/ Brian W. Adams

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

 

 

CAREKINESIS, INC.

 

 

 

 

By:

/s/ Brian W. Adams

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

 

 

CAREVENTIONS, INC.

 

 

 

 

By:

/s/ Brian W. Adams

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

 

 

CAPSTONE PERFORMANCE SYSTEMS, LLC

 

 

 

 

By:

/s/ Brian W. Adams

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

 

 

J. A. ROBERTSON, INC.

 

 

 

 

By:

/s/ Brian W. Adams

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

 

 

MEDLIANCE LLC

 

 

 

 

By:

/s/ Brian W. Adams

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------



 

 

CK SOLUTIONS, LLC

 

 

 

 

By:

/s/ Brian W. Adams

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

 

 

TRSHC HOLDINGS, LLC

 

 

 

 

By:

/s/ Brian W. Adams

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

 

 

SINFONIARX, INC.

 

 

 

 

By:

/s/ Brian W. Adams

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

 

 

TRHC MEC HOLDINGS, LLC

 

 

 

 

By:

/s/ Brian W. Adams

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

 

 

MEDITURE LLC

 

 

 

 

By:

/s/ Brian W. Adams

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

 

 

ECLUSIVE L.L.C.

 

 

 

 

By:

/s/ Brian W. Adams

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

 

 

COGNIFY, L.L.C.

 

 

 

 

By:

/s/ Brian W. Adams

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------



 

 

TRHC DM HOLDINGS, LLC

 

 

 

By:

/s/ Brian W. Adams

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

 

ADMINISTRATIVE AGENT:

 

 

 

WESTERN ALLIANCE BANK, an Arizona corporation

 

 

 

 

By:

/s/ Brian McCabe

 

Title:

Vice President

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

 

LENDERS:

 

 

 

WESTERN ALLIANCE BANK, an Arizona corporation

 

 

 

 

By:

/s/ Brian McCabe

 

Title:

Vice President

 

--------------------------------------------------------------------------------